Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lambrechts on 3/21/22.
The application has been amended as follows: 
Claim 1 (line 4): Delete “structure:” and insert --structure;--
Claim 1 (line 15): Insert --siding-- prior to “panel”
Claim 1 (line 21): Delete “the nail hem” and insert --a second nail hem--
Claim 9 (line 3): Insert --first-- prior to “siding panel for installation”
Claim 9 (line 3): Delete “the siding panel comprising;” and insert --the first siding panel comprising:-- 
Claim 9 (line 7): Insert --first-- prior to “siding panel”
Claim 9 (line 9): Insert --first-- prior to “siding panel”
Claim 9 (line 12): Insert --first-- prior to “siding panel”
Claim 9 (line 14): Delete “member” and insert --panel—
Claim 9 (lines 16-17): Delete “the siding member” and insert --the first siding panel--
Claim 9 (line 18): Delete “positioning a” and insert --positioning the--
Claim 9 (line 28): Delete “upwardly extending”
Claim 9 (line 31): Delete “upwardly extending”
Claim 9 (line 36): Delete “the nail hem” and insert --a second nail hem--
Claim 10 (line 2): Delete “edge:” and insert --edge;--
Claim 10 (line 11): Delete “the second” and insert --a second--
Claim 10 (lines 11-12): Delete “the first side” and insert --a first side—
Claim 12 (line 2): Delete “the rear” and insert --rear--
Claim 12 (line 2): Delete “adjacent” and insert --the--
Claim 14 (line 3): Delete “first panel” and insert --first siding panel--
Claim 14 (line 3): Delete “second panel” and insert --second siding panel--
Claim 15 (line 2): Delete “first panel” and insert --first siding panel--
Claim 15 (line 3): Delete “second panel” and insert --second siding panel—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633